                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CRESENCIANO GUTIERREZ, III,

                               Plaintiff,

vs.                                                    Civ. No.           18-01107 LF

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                               Defendant.

          ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
              PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Unopposed Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Doc. ), HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $6,201.60. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA

fees are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                               __________________________________________________
                               UNITED STATES MAGISTRATE JUDGE LAURA FASHING
SUBMITTED AND APPROVED BY:

Filed Electronically 2/27/20
Laura Johnson
Attorney for Plaintiff
Michael Armstrong Law Office, LLC

Electronically Approved 2/27/20
Danielle Pedderson
Assistant Regional Counsel
Office of the General Counsel
Social Security Administration, Region VIII




                                       2
